Latimer, Judge
(dissenting):
I dissent.
The majority opinion disturbs me both procedurally and substantively, for it predicates a reversal on an issue neither raised, granted by us, briefed, nor argued, to reach an erroneous result. Unless we conclude that all lawyers who have participated in this case overlooked the obvious, the failure to notice the error ought to demonstrate that there was little substance to it. Surely some attorney participating in the trial or reading the record on appeal ought to have considered the hypothesis which the Court seems to indicate is evident. I use the phrase “little substance” advisedly, for I believe the Court’s rationale is so contrary to the Code, military law, and a great body of civilian law that it cannot be supported. To substantiate that statement, I first quote Article 121 of the Code. It provides :
“(a) Any person subject to this chapter who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind — ■
*650(1) with intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, steals that property and is guilty of larceny;
(b) Any person found guilty of larceny . . . shall be punished as a court-martial may direct.”
It should be noted from the punitive Article that anyone who withholds property from the rightful owner with intent permanently to deprive him of its benefit and use is guilty of larceny. Under that definition, the original possession could be either rightful or wrongful. Even if I contemplate the former possibility, the inference that accused was guilty of larceny may be drawn from his stipulation.
Three statements of fundamental law will suffice to show that the majority ignores the general rule applied in both military and civilian courts. Paragraph 200a (7), Manual for Courts-Martial, United States, 1951, in part, provides;
“A taking or withholding of lost property by the finder is larceny if accompanied by an intent to steal and if a clue to the identity of the general or special owner, or through which such identity may be traced, is furnished by the character, location, or marking of the property, or by other circumstances.”
I find the same principle stated in 52 CJS, Larceny, § 49.
“A finder of lost goods may be guilty of larceny if at the time of the finding he had the felonious intent to appropriate them to his own use and knowledge or means of knowledge of the ownership of them,
Again in Larceny, 32 Am Jur, § 63, the following statement may be found:
. . Under certain circumstances, and subject to the rules requiring a criminal intent, one who finds, takes, and carries away personal property not his own may be guilty of larceny. This is true where the property has been casually lost, as well as where it has been mislaid or mistakenly left by the owner, although not where it has been voluntarily abandoned, since such property is not the subject of larceny and there can be no trespass in its taking.”
The specification alleged that the accused stole an M-l rifle, of a certain serial number and value, which was the property of the United States Government. That was admitted by the plea, and so we need not be concerned about accused’s knowledge of ownership. Private First Class Butler’s possession of the rifle, which may be considered either that of a thief or a mere custodian, was abandoned when, having disposed of the weapon in the lake, he stated to the accused that “he wanted no part of it.” His abandonment did not divest the Government of its right to the property, and there is not the slightest reason to conclude an intent to abandon on its part. While not set out by my associates, accused’s intent to appropriate the rifle to his own use is patently demonstrated by the last part of the stipulation of facts. There I find this question and the accused’s answer:
“Q. What were you going to do with the M-l rifle and the telescopic sight ?
“A. I planned on making a sport rifle out of the M-l, and using the telescopic sight as a hunting scope.”
All elements of larceny are established by the stipulation and I can hardly refer the reader to a clearer case of that kind. For the Court to place a burden on the law officer to set aside a plea of guilty on the showing found in this record is penalizing him for understanding the law.
The issue upon which we granted review in this case was: “Whether the accused was prejudiced by the failure of defense counsel to present anything in mitigation.” The majority opinion states that: “No matter in mitigation was presented by the accused and the *651defense counsel made no argument as to the sentence,” but thereafter the matter is not further discussed. Under the Court’s disposition, no discussion is required, but my conclusion compels a resolution of the granted issue. I would place this case in the category of United States v Friborg, 8 USCMA 515, 25 CMR 19. Here the accused pleaded guilty to four serious offenses. The record shows one previous conviction and a civilian and military record which, to say the least, was not satisfactory. His final sentence is entirely consistent with those imposed in similar cases, and I, therefore, find nothing in the record which shows that defense counsel erred in not arguing in mitigation and extenuation.
I would affirm the decision of the board of review.